Marston, J.
There was no error committed in this case in' directing a verdict for the defendant. There was no evidence in the case tending to show that the husband of defendant had given this money to her for the specific purpose of paying it to the plaintiff, or that the defendant accepted it for any such purpose, or that the plaintiff was ■ informed of any such arrangement or had any knowledge thereof. The money after it was deposited by the defendant still remained the property of her husband and subject to his control and to any disposition' that he should have thought proper to have made thereof. The remark made by him to his wife, the defendant, at the time he handed her the money, was of no importance, as it created no legal or equitable right in either plaintiff or defendant to the money, other than for the purpose of depositing it in the bank as directed. It was not a specific appropriation of that particular- money to payment of the plaintiff’s debt, nor could it have given her any right to the same even had it remained in the bank or in the hands of the defendant.
The case does not come within that of Catlin v. Birchward 13 Mich. 110.
The judgment must be affirmed with costs.
The other Justices concurred.